Title: To George Washington from William Duer, 13 September 1782
From: Duer, William
To: Washington, George


                        
                            Sir,Albany Sept. 13th 1782.
                        
                        I do myself the Honor of transmitting to your Exellency a Copy of my Letter to Mr Morris of the 6th Sept. from which you will observe the Embarassments I am under to Supply the Troops under this Contract.Since Writing the Letter to Mr Morris, I have received one from him of the 29th August, in which he informs me that he had requested Your Excellency to forward Eight thousand Dollars in Specie, Exclusive of Ten thousand Dollar in his Drafts remitted to me by Mr Stewart: but I learn from this Gentleman that the Sum Mr Morris Expected had not yet come to your Excellencys hands. The Drafts remitted by Mr Morris (though Useful to Anticipate Supplies) will not Answer to satisfy past Engagements.Circumstanced as I am, I am reducd to the Necessity of requesting the favor of your Excellency, to appoint some Person to supply the Troops under this Contract from the first day of October next, in Case I shou’d not receive the monies due, and such Assurances as will Enable me to Continue the Supplies, without utter Ruin to myself.The Want of Exertion in the States in collecting Taxes has put it out of Mr Morris Power to fulfill his Engagements with that Punctuality which is essential to the Execution of Contracts, Especially one at so low a Rate as the Northern Contract. I lament it sincerely; I do not wish to relax in my Exertions to supply the Troops, and however arduous the Task would Continue in the Execution of the Contract, provided it is placed on an Equitable Footing; but as it is Uncertain what may be the Decision on my Application. I think it Incumbent on one to acquaint your Excellency with the painful Determination I have been Compelled to Enter into, that measures may be adopted in Season for Continuing the Supply of the Troops.I have the Satisfaction of knowing that hitherto I have been able to Execute a difficult and disadvantageous Contract, with some Degree of Reputation to myself, and If am redouced to the Necessity of Surrendering the Contract, I can without the least Apprehension of Censure submit it to be determined by a proper Tribunal, whether the public, or myself are the Defaulters. I have the Honor to be with great Respect Your Excellency’s most Obedt and most Hble Servt
                        
                            Wm Duer for Self and Co.
                        
                    